    
Exhibit 10.37    

FRANK’S INTERNATIONAL N.V.
EMPLOYEE RESTRICTED STOCK UNIT (RSU) AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT including Exhibits A and B (this
“Agreement”) evidences an award made as of the _____ day of
_________________________ (the “Date of Grant”), between FRANK’S INTERNATIONAL
N.V., a limited liability company organized in the Netherlands (the “Company”),
and ____________________________ (the “Employee”). The Company and Employee may
be referred to individually as “Party,” and/or collectively as the “Parties.”
1.The Grant.
(a)    Pursuant to the FRANK’S INTERNATIONAL N.V. 2013 LONG-TERM INCENTIVE PLAN,
as the same may be amended from time to time (the “Plan”), and subject to the
conditions set forth below, the Company hereby awards to Employee, effective as
of the Date of Grant, an award consisting of an aggregate number of
________________ restricted stock units (the “Restricted Stock Units” or
“RSUs”), whereby each Restricted Stock Unit represents the right to receive one
share of the Company’s common stock, par value €0.01 per share (“Common Stock”),
in accordance with the terms and conditions set forth herein and in the Plan
(the “Award”). The Restricted Stock Units subject to this Agreement are hereby
designated as Performance Awards for purposes of Section 8 of the Plan. The
number of Restricted Stock Units subject to this Award, as described in this
Section 1(a), is the “target” number of shares that may become vested and shall
be adjusted based on the attainment of the Performance Criteria described in
Section 1(b) below and on Exhibit A.
(b)    The Award’s performance period (“Performance Period”) and Performance
Criteria (the “Performance Criteria”) are set forth in Exhibit A to this
Agreement. The Performance Criteria has been established by the Compensation
Committee of the Supervisory Board, which shall determine and certify whether
such criteria have been satisfied.
(c)    To the extent any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, those terms of the Plan shall control,
and if necessary, the applicable terms of this Agreement shall be deemed amended
so as to carry out the purpose and intent of the Plan.
2.    Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a)    “Cause” shall have the meaning set forth in any written employment or
consulting agreement between the Company (or one of its affiliates) and
Employee. If Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Cause” shall mean a determination
by the Company or its employing affiliate (the “Employer”) that Employee (i) has
engaged in gross negligence, gross incompetence, or misconduct in the
performance of Employee’s duties with respect to the Employer or any of their
affiliates; (ii) has failed without proper legal reason to perform Employee’s
duties and responsibilities to the Employer or any of its affiliates; (iii) has
breached any material provision of this Agreement or any written agreement or
corporate policy or code of conduct established by the Employer or any of its
affiliates; (iv) has engaged in conduct that is, or could reasonably expected to
be, materially






--------------------------------------------------------------------------------



injurious to the Employer or any of its affiliates; (v) has committed an act of
theft, fraud, embezzlement, misappropriation, or breach of a fiduciary duty to
the Employer or any of its affiliates; or (vi) has been convicted of, pleaded no
contest to, or received adjudicated probation or deferred adjudication in
connection with a crime involving fraud, dishonesty, or moral turpitude or any
felony (or a crime of similar import in a foreign jurisdiction).
(b)    “Disability” shall have the meaning set forth in any written employment
or consulting agreement between the Company (or one of its affiliates) and
Employee. If Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Disability” shall mean Employee
being unable to perform Employee’s duties or fulfill Employee’s obligations
under the terms of his/her employment by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months as
determined by the Employer and certified in writing by a competent medical
physician selected by the Employer.
(c)    “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
(d)    “Involuntary Termination” shall mean a termination of Employee’s
employment by the Company or an affiliate for a reason other than for Cause.
(e)    “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended.
(f)    “Executive Severance Plan” shall mean the Company’s Executive
Change-In-Control Severance Plan.
(g)    “Special Vesting Agreement” means an agreement which permits Employee’s
RSUs to continue vesting following Employee’s employment with the Company or
with an affiliate, as applicable, in exchange for Employee’s strict compliance
with designated post-termination conditions, as determined by the Committee
pursuant to a written agreement executed at the time the Participant’s
termination of employment occurs. The Compensation Committee may, in is sole
discretion, elect to limit coverage of a Special Vesting Agreement to only a
portion of the Employee’s RSUs.
3.    Restricted Stock Units. By acceptance of this Restricted Stock Unit award,
Employee agrees with respect thereto as follows:
(a)    Forfeiture Restrictions. The Restricted Stock Units are restricted in
that they may not be sold, assigned, pledged, exchanged, hypothecated, or
otherwise alienated or transferred, encumbered, or disposed of, and in the event
of termination of Employee’s employment or service with the Company for any
reason other than death or Disability, or, to the extent provided in Section
3(c)(4) below, on account of an Involuntary Termination, Employee shall, for no
consideration, forfeit to the Company all Restricted Stock Units to the extent
then subject to the Forfeiture Restrictions. The prohibition against transfer
and the obligation to forfeit and surrender Restricted Stock Units to the
Company upon termination of employment or services as provided in this Section
3(a) are herein referred to as the “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Stock Units.

2





--------------------------------------------------------------------------------



(b)    Lapse of Forfeiture Restrictions (Vesting). Provided that: (i) Employee
has been continuously employed by the Company from the Date of Grant through
____________ (the scheduled “Lapse (Vesting) Date”), (i) the Company attains the
Performance Criteria as described on Exhibit A, and (iii) Employee is in
compliance with Exhibit B and all other agreements or obligations to the
Company, the Forfeiture Restrictions shall lapse, and the number of Restricted
Stock Units as determined on Exhibit A shall become vested. Except as provided
in Subsection (c) below, the Company will issue one share of Common Stock to
Employee on the Lapse (Vesting) Date. Any Restricted Stock Units with respect to
which the Forfeiture Restrictions do not lapse in accordance with this Section
3(b) (and any associated unvested dividend equivalents) shall be forfeited to
the Company for no consideration as of the date of the termination of Employee’s
employment with the Company.
(c)    Accelerated Vesting.
(1)    Death. If Employee’s employment with the Company is terminated by reason
of death, then the Forfeiture Restrictions shall lapse with respect to 100% of
the Restricted Stock Units at the “target” level effective on the date such
death occurs and Employee’s RSUs shall be settled in the manner provided under
Section 3(d) below.
(2)    Disability. If Employee’s employment with the Company is terminated by
reason of Disability, then the Forfeiture Restrictions shall lapse with respect
to 100% of the Restricted Stock Units at the “target level” effective as of the
date of Employee’s “separation from service” (as defined under the Section 409A)
and Employee’s RSU’s shall be settled in the manner provided under Section 3(d)
below on the date such awards were scheduled to become vested under Section 3(b)
above.
(3)    Change in Control. If a Change in Control occurs and Employee is a
participant in the Executive Severance Plan, then the terms of Section 3 of such
plan are hereby incorporated by reference into this Agreement.
(4)     Involuntary Termination. If Employee’s employment with the Company is
terminated due to an Involuntary Termination then, unless otherwise determined
by the Compensation Committee in its sole discretion, which shall be treated as
an exercise of negative discretion for purposes of Code Section 162(m), the
Company shall enter into a Special Vesting Agreement with Employee pursuant to
which the Forfeiture Restrictions shall not lapse upon such termination of
employment and that this Award shall continue to remain outstanding and Employee
will be treated, solely for purposes of satisfying the requirements for a lapse
of Forfeiture Restrictions under Section 3(b), as continuing in the employment
of the Company throughout the period during which he/she continuously satisfies
the obligations set forth in Exhibit B attached hereto and incorporated herein
by reference as part of this Agreement. If the provisions of this Section
3(c)(4) apply with respect to Employee, the number of shares of Common Stock
received under this Agreement shall be determined based on the Company’s
attainment of the Performance Criteria described on Exhibit A. As further
condition to receiving any Special Vesting Agreement, Employee shall provide a
release of all claims against the Company in a form acceptable to the Company,
upon entering the Special Vesting Agreement, as well as upon the last date on
which the Forfeiture Restrictions lapse, and also Employee must continuously
comply with any other obligations to, or agreements with, the Company.
(d)    Payments. Subject to compliance with all terms of this Agreement and
Exhibit B as soon as reasonably practicable after (i) the scheduled Lapse
(Vesting) Date with respect to the number of Restricted Stock Units as
determined pursuant to Exhibit A (but in no event later than the end of the
calendar year in which the Forfeiture Restrictions so lapse), or (ii) the date
of Employee’s death. The Company shall deliver the shares of Common Stock in
book-entry form, with such legends or restrictions thereon as the

3





--------------------------------------------------------------------------------



Committee may determine to be necessary or advisable in order to comply with
applicable securities laws. Employee shall complete and sign any documents and
take any additional action that the Company may request to enable it to deliver
shares of Common Stock on Employee’s behalf. In the event that all or part of
the Restricted Stock Units granted pursuant to this Agreement provides for a
deferral of compensation within the meaning of the Section 409A, it is the
general intention, but not the obligation, of the Company to design this Award
to comply with the Section 409A and such Award should be interpreted
accordingly. Notwithstanding anything to the contrary contained herein, in the
event that Employee is a “specified employee” (as defined under the Section
409A) when Employee becomes entitled to a payment or settlement under the Award
which is subject to the Section 409A on account of a “separation from service”
(as defined under the Section 409A), to the extent required by the Code, such
payment shall not occur until the date that is six months plus one day from the
date of such separation from service. Any amount that is otherwise payable
within the six-month period described herein will be aggregated and paid in a
lump sum without interest. Further, for purposes of the Section 409A, each
payment or settlement of any portion of the Restricted Stock Units under this
Agreement shall be treated as a separate payment of compensation.
(e)    Restrictive Covenants. Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees, in
his/her capacity as an employee and equity holder in the Company, to the
provisions of Exhibit B to this Agreement. Employee acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Exhibit B or any other similar obligations Employee has towards
the Company under applicable law or other agreements (which includes any attempt
to have any provision in Exhibit B or other similar obligations of Employee
declared overbroad or unenforceable) (a “Restrictive Covenant Violation”) would
be available but inadequate and the Company would suffer irreparable damages as
a result of such a Restrictive Covenant Violation. In recognition of this fact,
Employee agrees that, in the event of a Restrictive Covenant Violation, in
addition to any remedies available to the Company under law, including damages
and attorneys’ fees, remedies available the Company, without posting any bond,
shall be to (i) cease making any dividend or other payments or providing any
benefit otherwise required by this Agreement; (ii) terminate future vesting and
cause forfeiture of all vested and unvested RSUs and common stock issued or
issuable under this Agreement without consideration, (iii) cause forfeiture of
the gross value of the common stock issued to Employee in the one year period
prior to the Restrictive Covenant Violation (determined as of the date such
stock was issued to Employee and using the Fair Market Value (as defined in the
Plan) of the Company’s common stock on that date), (iv) receive repayment of any
cash payments made to Employee with respect to the RSUs during the prior twelve
month period, (v) obtain a temporary restraining order, temporary or permanent
injunction or (vi) specific performance or any other equitable remedy which may
then be available.
(f)    Corporate Acts. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.

4





--------------------------------------------------------------------------------



4.    Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units (or any Common Stock or dividend equivalents related thereto) or the lapse
of any Forfeiture Restrictions results in compensation, income or wages to
Employee for federal, state, or local tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its minimum obligation under
applicable tax laws or regulations, and if Employee fails to do so (or if
Employee instructs the Company to withhold cash or stock to meet such
obligation), the Company shall withhold from any cash or stock remuneration
(including withholding any shares of the Common Stock distributable to Employee
under this Agreement) then or thereafter payable to Employee, any tax required
to be withheld by reason of such resulting compensation income or wages. The
Company is making no representation or warranty as to the tax consequences to
Employee as a result of the receipt of the Restricted Stock Units, the treatment
of dividend equivalents, the lapse of any Forfeiture Restrictions, or the
forfeiture of any Restricted Stock Units pursuant to the Forfeiture
Restrictions.
5.    No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a holder of
Common Stock prior to the date that shares of Common Stock are issued to
Employee in settlement of the Award. Employee’s rights with respect to the
Restricted Stock Units shall remain forfeitable as stated in this Agreement.
6.    Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Common Stock delivered hereunder), whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder, as well as pursuant to the terms of this Agreement in the event of a
Restrictive Covenant Violation.
7.    Employment Relationship. For purposes of this Agreement (except as
otherwise provided in Section 3(c)(4) hereof), Employee shall be considered to
be in the employment of the Company as long as Employee remains an employee of
either the Company or a Subsidiary. Without limiting the scope of the preceding
sentence, it is specifically provided that Employee shall be considered to have
terminated employment or service with the Company at the time of the termination
of the “Subsidiary” status of the entity or other organization that employs or
engages Employee. Nothing in the adoption of the Plan, nor the award of the
Restricted Stock Units thereunder pursuant to this Agreement, shall confer upon
Employee the right to continued employment by or service with the Company or
affect in any way the right of the Company to terminate such employment or
service at any time. Unless otherwise provided in a written employment or
consulting agreement or by applicable law, Employee’s employment by or service
with the Company shall be on an at-will basis, and the employment or service
relationship may be terminated at any time by either Employee or the Company for
any reason whatsoever, with or without cause or notice. Any question as to
whether and when there has been a termination of such employment or service, and
the cause of such termination, shall be determined by the Committee or its
delegate, in its sole discretion, and its determination shall be final.
8.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail

5





--------------------------------------------------------------------------------



or other mail delivery method that provides a receipt, to Employee at the last
address Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail or other mail delivery service that provides a receipt, to the
General Counsel of Company at its principal executive offices.
9.    Entire Agreement; Amendment. This Agreement (including Exhibit B) and the
documents incorporated by reference herein replace and merge all previous
agreements and discussions relating to the same or similar subject matters
between Employee and the Company and constitute the entire agreement between
Employee and the Company with respect to the subject matter of this Agreement,
except as otherwise provided herein. This Agreement including Exhibit B may not
be modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document. The foregoing
notwithstanding, this Agreement does not modify or replace in any way any
obligations Employee has to the Company or its related entities, under any
agreement or applicable law, for non-disclosure, non-competition,
non-solicitation, or non-interference.
10.    Severability. If any part of this Agreement including Exhibit B is found
to be unenforceable by a court of competent jurisdiction, then such
unenforceable portion will be modified to be enforceable, or severed from this
Agreement if it cannot be modified, and such modification or severance shall
have no effect upon the remaining portions of this Agreement and Exhibit B which
shall remain in full force and effect.
11.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
12.    Binding Effect; Survival. The provisions of Sections 3(e) and 6 and
Exhibit B shall survive the lapse of the Forfeiture Restrictions without
forfeiture. This Agreement and Exhibit B shall be binding upon and shall inure
to the benefit of the Company, and automatically to any other person,
association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee’s
obligations under this Agreement and Exhibit B are personal and such obligations
of Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred by Employee without the prior written consent of the Company.
13.    Governing Law/Forum/Jury Waiver. The Parties agree and acknowledge that
Exhibit B shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to conflicts of laws principles. With respect
to any claim or dispute arising out of or related to this Agreement or Exhibit
B, the Parties hereby consent to the exclusive jurisdiction, forum and venue of
the state and federal courts located in Harris County, Texas, unless another
forum or venue is required by law. Both the Company and Employee agree to waive
a trial by jury of any or all issues arising under or connected with this
Agreement or Exhibit B, and consent to trial by the judge.
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
    
 
FRANK'S INTERNATIONAL N.V.
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 

    

6





--------------------------------------------------------------------------------



Exhibit A to RSU Agreement
Performance Period and Criteria
Performance Period: January 1, 2016 to December 31, 2019
Performance Criteria:
Payment under this Award is determined based on relative performance using Total
Stockholder Return (“TSR”). No portion of this Award will be earned if the
Company’s performance during the Performance Period is below the threshold level
of the Performance Criteria as described below. Any determination of performance
under this Agreement shall be determined by the Committee in accordance with the
Plan’s terms.
The Company’s TSR shall be as measured against the TSR of C&J Energy Services,
Ltd., Core Laboratories, Nv, Dri-Quip, Inc., Forum Energy Tech, Inc., Helix
Energy Solutions Group, Inc., Hornbeck Offshore Services, Inc., Matrix Service
Co., McDermott Intl., Inc., Newpark Resources, Oceaneering International, Oil
States Intl., Inc., RPC, Inc., Secor Holdings, Inc., Tesco Corp., and Tetra
Technologies, Inc. (the “Comparator Group”). Such comparison will be based on a
percentile approach as detailed below with any payment based on linear
interpolation between threshold and maximum levels. TSR for the Company and the
Comparator Group to be calculated over the entire 3-year Performance Period
(using a 30-day averaging period for the first 30 calendar days and the last 30
calendar days of the Performance Period to mitigate the effect of stock price
volatility). TSR calculation to assume reinvestment of dividends. Comparator
Group companies that file for bankruptcy or delist at any time during the
Performance Period will remain in the Comparator Group with a TSR that places
such companies at the bottom of the percentile rankings. Comparator Group
companies that are acquired (including by merger) during the Performance Period
will be removed from the Comparator Group.
Level
Percentile Rank vs. Comparator Group
Payout Percentage*
Maximum
75th Percentile and above
150% of Target Level
Target
50th percentile
100% of Target Level
Threshold
25th percentile
50% of Target Level
 
Below 25th percentile
0%

* Based on the Target Level for the TSR Based Award set forth on the first page
of this Agreement.

7





--------------------------------------------------------------------------------







EXHIBIT B TO RSU AGREEMENT


NON-DISCLOSURE, NON-COMPETITION, AND NON-SOLICITATION OBLIGATIONS DURING AND
FOLLOWING EMPLOYMENT
1.    Defined Terms; Employment Relationship; Application of Exhibit B.
Capitalized terms used in this Exhibit B that are not defined in this Exhibit B
shall have the meanings assigned to such terms in the Restricted Stock Unit
Agreement to which this Exhibit B is attached (the “RSU Agreement”). This
Exhibit B shall apply during the period of Employee’s ongoing employment with
the Company and, as provided below, during the designated period after such
employment ends. This Exhibit B does not modify or relieve Employee from any
other restrictive covenants contained in any other agreement between Employee
and the Company and any of its affiliates.
As used in this Exhibit B, the following terms shall have the following
meanings:
(d)    “Company Business” includes, but not limited to, the land operations,
offshore operations, tubular sales, casing installation, completion
installation, and specialty products divisions of the Company’s business as well
as Company’s current and planned (future) bids, projects, contracts, and
relationships with its customers and potential customers; provided, however,
that if Employee’s termination of employment occurs within 60 days following the
occurrence of a Change in Control, “Company Business” shall mean the business
described in this Section (a) as in existence immediately prior to the Change in
Control.
(e)    “Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which is similar to, or competitive with, the
Company Business in the Restricted Area. In no event will the Company or any of
its affiliates be deemed a Competing Business. For further clarity, Competing
Business shall include the design, sales, marketing, fabrication, installation,
provision, repair, or manufacturing of products or services similar to or
functionally equivalent to those designed, sold, installed, repaired,
fabricated, manufactured, produced, provided, marketed or licensed by the
Company. Competing Business shall not include any services or products of the
Company in which Employee had no responsibility, no involvement and about which
he/she had no access to Confidential Information.
(f)    “Confidential Information” includes any information about the Company
that has not been intentionally publicly disclosed by the Company; knowledge,
data, trade secrets, proprietary information, or information provided to the
Company by its customers, suppliers, contractors, subcontractors, business
partners, agents or representatives (regardless of whether the Company is
contractually obligated to keep such information confidential). Confidential
Information includes, without limitation, information relating to the services,
products, policies, practices, pricing, costs, suppliers, vendors, methods,
processes, techniques, finances, administration, employees, devices, trade
secrets and operations of the Company, any inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
work of authorship, documentation, formula, data, technique, know-how, secret or
intellectual property right

8





--------------------------------------------------------------------------------



by any Company employee, Company customers or potential customers, marketing,
sales activities, development programs, promotions, manufacturing, machining,
drawings, future and current plans regarding business and customers, e-mails,
notes, manufacturing documents, engineering documents, formulas, financial
statements, bids, projects reports, handling documentation, machinery and
compositions, all financial data relating to the Company, business methods,
accounting and tracking methods, books, inventory handling procedure, credit,
credit procedures, indebtedness, financing procedures, investments, trading,
shipping, production, processing, welding, fabricating, assembling, domestic and
foreign operations, customer and vendor and supplier lists, data storage in any
medium (electronically, hard copy) contact information, lab reports, lab work,
and any data or materials used in and created during the development of any of
the aforementioned materials or processes. Confidential Information may include
but is not limited to the areas of piping and fabrication, connectors, hammers,
casing equipment, cementing equipment, laydown equipment, completion equipment,
manipulating and handling tubulars, drilling of subterranean and offshore wells,
energy exploration, energy drilling, energy production, and the processing of
hydrocarbons.
(g)    “Governmental Authority” means any governmental, quasi-governmental,
state, county, city, or other political subdivision of the United States or any
other country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
(h)    “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.
(i)    “Restricted Period” means during Employee’s employment with the Company,
and for those Employees with a Special Vesting Agreement, through the last lapse
date specified in the Special Vesting Agreement. The duration of the Restricted
Period shall be tolled and suspended for any period that Employee is in
violation of these covenants up to a period of two (2) years, unless such
tolling is disallowed under applicable law.
(j)    “Restricted Area” means the Louisiana parishes of Lafayette, Iberia, and
Terrebonne and the Texas counties of Harris, Fort Bend, Montgomery, Brazoria,
and Galveston, as well as any county/parish in which Employee engaged in the
Company Business during the last twelve months of Employee’s employment with the
Company. Restricted Area shall not include any geographic areas in which
Employee had no responsibility or involvement or about which he/she had access
to Confidential Information.
2.    Non-Competition; Non-Solicitation; Non-Interference. Employee and the
Company agree that the highly competitive nature of the Company’s business,
Employee’s position with the Company, and the Confidential Information,
training, and goodwill provided to Employee during his/her employment with the
Company, as well as incentive to the Company to provide the restricted stock
units under this Agreement, support Employee’s promises not to compete with the
Company, and not to solicit or interfere with the Company’s relationships with
its customers and employees as stated below in the rest of this Section 2 during
the Restricted Period, regardless of the reason for the separation, within the
Restricted Area.

9





--------------------------------------------------------------------------------



(a)    Subject to the exceptions set forth in Section 2(b) below, Employee
expressly covenants and agrees that during the Restricted Period and in the
Restricted Area, Employee will not engage in or carry on, directly or
indirectly, a Competing Business, as defined herein. Accordingly, Employee will
not, directly or indirectly, own, manage, operate, join, become employed or
engaged by, partner in, control, participate in, be connected with, loan money
or sell or lease equipment or property to, or otherwise be affiliated with any
Competing Business.
(b)    Notwithstanding the restrictions contained in Section 2(a), Employee may
own less than 2% of the outstanding stock of any class for a Competing Business
which sells its stock on a national securities exchange if Employee is not
involved in the management of such Competing Business.
(c)    Employee further expressly covenants and agrees that during the
Restricted Period and in the Restricted Area, Employee will not interfere with
the Company’s relationship with, solicit or hire or otherwise encourage to
change or leave their employment or contractor position with the Company any
person currently employed by or engaged as a contractor to the Company, or who
was employed by or engaged by the Company during Employee’s employment with the
Company. This restriction shall not include any current or potential employee or
contractor of the Company for which employee had no responsibility, no
involvement, and about which he/she had no access to Confidential Information
during his/her employment with the Company.
(d)    During the Restricted Period and in the Restricted Area, Employee further
agrees that he/she will not solicit business from, nor encourage or otherwise
cause any current or potential customer, vendor or supplier of the Company,
including its current or planned (future) projects, bids, or contracts, to cease
or materially change their current or potential business relationship with the
Company or otherwise attempt to interfere with these Company relationships. For
purposes of this Section, “potential customer, vendor or supplier” shall mean
any entity or person with whom the Company has been pursuing a business
relationship during Employee’s employment with the Company, and any “potential
business relationship” shall mean any relationship pursued by the Company during
Employee’s employment with the Company, including any current or planned
(future) bids, projects or contracts. This restriction shall not include any
current or potential customer, vendor or supplier of the Company for which
Employee had no responsibility, no involvement, and about which he/she had no
access to Confidential Information during his/her employment with the Company.
3.    Non-Disclosure. Employee acknowledges that the Confidential Information
provided to Employee during his/her employment with the Company is confidential,
proprietary, not known outside of the Company’s business, valuable, special
and/or a unique asset of Company which belongs to the Company and gives the
Company a competitive advantage. If this Confidential Information were disclosed
to third parties or used by third parties and/or Employee, such disclosure or
use would seriously and irreparably damage the Company and cause the loss of
certain competitive advantages. Employee promises he/she has not and will not
disclose in any way, or use for Employee’s own benefit or for the benefit of
anyone besides the Company, the Confidential Information described above.
Employee acknowledges that this promise of non-disclosure and non-use continues
indefinitely and specifically does not expire at the end of Employee’s
employment with the Company.

10





--------------------------------------------------------------------------------



4.    Intellectual Property. Employee ratifies any previous assignment for any
Intellectual Property under other agreements or obligations, including any
fiduciary duty to the Company, and otherwise hereby assigns to the Company all
right, title and interest Employee has or may acquire in and to any Intellectual
Property that results from Employee’s efforts, either alone or jointly with
others, during the period of Employee’s employment with the Company.
“Intellectual Property” means any and all inventions, discoveries, developments,
innovations, processes, designs, methods, technologies, formulae, models,
research and development, patents, patent applications, trade secrets and other
Confidential Information and works of authorship (including copyrightable works,
copyrights and copyright applications), and improvements to any of the foregoing
that, either alone or jointly with others: (a) result from any work performed on
behalf of the Company, or from a research project suggested by the Company; (b)
relate in any way to the existing or contemplated Business of the Company; or
(c) result from the use of the Company’s time, material, employees or
facilities. Employee acknowledges and agrees that any work Employee performs for
the Company during employment that constitutes copyrightable subject matter
shall be considered a “work made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101). Employee hereby ratifies and
otherwise transfers and assigns to the Company, and waives and agrees never to
assert, any and all rights to claim authorship, rights to object to any
modification or other moral rights that Employee may have in or with respect to
any Intellectual Property and/or works made for hire, even after termination of
Employee’s employment. Employee further agrees that if, in the course of
providing services to the Company, Employee incorporates any intellectual
property owned by Employee, the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide right and license to make, have
made, copy, modify, use, distribute and sell such intellectual property or
products incorporating such intellectual property of Employee. During and after
Employee’s employment, Employee will assist and cooperate with the Company for
no additional compensation but at the Company’s out of pocket expense and
execute documents requested by the Company to acquire, transfer, maintain,
perfect and enforce the Company’s rights to the Intellectual Property, including
patent, copyright, trade secret and other protections for the Company’s
Intellectual Property.
5.    Employee Acknowledgement of Need For Protections and Restrictions
Promised. Employee acknowledges and understands that his/her promises in this
Exhibit B restrict some of his/her actions during and after employment with the
Company. However, Employee acknowledges and agrees that he/she has or will
receive sufficient consideration from the Company to justify such restrictions.
Further, Employee acknowledges that Employee’s skills are such that Employee can
be gainfully employed in non-competitive employment and that these restrictions
will not prevent Employee from earning a living.
6.    Notification to Subsequent Employers/Business Relationships. Employee
further acknowledges that in order to enforce his/her obligations under this
Agreement and Exhibit B that the Company will need to notify any subsequent
actual or potential employers or other business relationships of Employee’s
obligations under this Agreement and Exhibit B. Employee agrees to notify the
Company of the identity of his/her potential employers or other business
relationships which may be a Competing Business, during the Restricted Period
and in the Restricted Area, and Employee consents to the Company providing
notification to these employers/business relationships of Employee’s ongoing
obligations to the Company under this Exhibit B or under other applicable law or
agreement with the Company.

11





--------------------------------------------------------------------------------



7.    Return of Confidential Information and Company Property. All written or
electronic or other data, materials, records and other documents made by, or
coming into the possession or control of, Employee which contain or disclose
Confidential Information shall be and remain the property of the Company. Upon
request, and in any event, without request upon termination of Employee’s
employment with the Company for any reason, Employee shall promptly return,
without deletion, copying or alteration, all written or electronic materials,
data, information, records and any other property in Employee’s possession or
control, whether located on or off Company premises, which may concern the
Company, its current or potential customers, vendors or suppliers, whether or
not designated as confidential or proprietary in nature.
8.    No Interference with Rights. Employee acknowledges and agrees that nothing
in this Exhibit B is intended to, nor does it, interfere with or restrain
Employee’s right to share or discuss information regarding his/her wages, hours,
or other terms and conditions of employment in the exercise of any rights
provided by the National Labor Relations Act. Further, Employee acknowledges and
agrees that this Exhibit B is not intended to, nor does it, interfere with or
restrain Employee’s right to report unlawful actions to any law enforcement or
administrative agency, or to participate in any such agency’s investigation.
9.    Reasonableness; Enforcement; Reformation. Employee hereby represents that
Employee has read and understands, and agrees to be bound by, the terms of this
Exhibit B. Employee acknowledges that the geographic scope and duration of the
covenants contained in this Exhibit B are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the Company’s Business, (b) Employee’s contact with the Company’s business in
all jurisdictions in which it is conducted, which includes the entire Restricted
Area, and (c) the amount of Confidential Information that Employee is receiving
in connection with the performance of Employee’s duties on behalf of the Company
and/or its affiliates and the amount of goodwill with which Employee is and/or
will be connected and will help build on behalf of the Company and its
affiliates. It is the desire and intent of the Parties that the provisions of
this Exhibit B be enforced to the fullest extent permitted under applicable
Legal Requirements, whether now or hereafter in effect; therefore, to the extent
permitted by applicable Legal Requirements, Employee and the Company hereby
waive any provision of applicable Legal Requirements that would render any
provision of this Exhibit B invalid or unenforceable. Nevertheless, if any of
the aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Employee
intend to make this Exhibit B enforceable under the law or laws of all
applicable states and other jurisdictions so that the terms of this Exhibit B as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modifications to Exhibit B shall not affect the
other terms of the Agreement.

12



